Citation Nr: 0819952	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant may be established as the surviving 
spouse of the veteran for VA benefits purposes.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The veteran had active duty service from June 1944 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. Common law marriage is recognized as valid under the laws 
of the Commonwealth of Pennsylvania, prior to September 17, 
2003.

2. The veteran died in October 1978, and at the time of his 
death, he was legally married to the appellant by virtue of 
Pennsylvania common law. 

3. A common law marriage existed between the veteran and the 
claimant.


CONCLUSION OF LAW

The claimant meets the requirements for recognition as the 
surviving spouse of the veteran for purposes of payment of VA 
death benefits. 38 U.S.C.A. §§ 101(3), (14), (West Supp. 
2005); 38 C.F.R. §§  3.1(j), 3.5 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005). The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The claimant alleges that she was the lawful wife of the 
veteran at the time of his death. By virtue of Pennsylvania 
common law marriage, the Board finds that the claimant was 
the lawful wife of veteran at his death, and should be 
recognized as a surviving spouse. 

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant. 38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2007). VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question. 38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2007). Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved. 38 C.F.R. § 3.204(b) (2007).

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried.

The governing laws of the Commonwealth of Pennsylvania 
establish that a common law marriage will be considered valid 
if said marriage was entered into prior to September 17, 
2003. As of that date, the Commonwealth Court of Pennsylvania 
ruled that it would no longer recognize common- law marriages 
in Pennsylvania in PNC Bank Corp. v. Workers Comp. Bd., 
(Stamos) (860 CD 2002).

In order for a Pennsylvania common law marriage to be valid, 
there must be a verbal exchange between the couple expressing 
intent and agreement to be married. The couple must live 
together for a significant amount of time. The word 
significant is not defined in any statute, but is generally 
interpreted as sufficient time to reasonably establish the 
intent of the couple to be married. The couple must hold 
themselves out as married. This can include use of the same 
last name, referring to each other as husband and wife, 
maintaining a joint checking account, signing the lease as 
"Mr. and Mrs.", and filing a joint income tax return. The 
couple must have the capacity to be married. This means they 
must have the legal and mental capacity to be married and not 
be already married to someone else. The couple must intend 
(consent) to be married. Intent is usually judged by the 
couple's conduct. The couple must have a reputation in the 
community as being married. The key requirement is 
cohabitation while holding themselves out as being married. 
Mere cohabitation without holding themselves out as a married 
couple does not constitute marriage.

The appellant and veteran were initially married in March 
1942 and continuously cohabitated until the veteran's sudden 
death in October 1978. In October 1977, a divorce decree was 
issued by a Pennsylvania state court. The claimant explains 
that the veteran became upset and obtained a divorce. She did 
not dispute the divorce decree in hopes of placating the 
veteran and suggests that his behavior may have been the 
result of early dementia. The claimant reports that despite 
the divorce decree, she and the veteran acted as married 
couple by continued cohabitation, sharing expenses, and 
holding themselves out to the public as married to family and 
friends. In fact, the claimant asserts that the divorce was a 
well kept secret with even close family members unaware of 
it. Additionally, the claimant submitted a wedding 
announcement and invitation for their daughter's wedding, 
nearly a year following the beginning of the divorce 
proceedings, which listed the claimant and veteran as a 
married couple. Nothing in the record conflicts with the 
claimant's factual account of the circumstances between the 
veteran and her following the divorce. 

The Board finds that the claimant and veteran had a common 
law marriage as recognized by the commonwealth of 
Pennsylvania. The relationship at issue occurred before 
September 17, 2003 in Pennsylvania. Thus, the claimant may 
use Pennsylvania common law marriage to establish herself as 
a surviving spouse under 38 C.F.R. § 3.50 (2007). The Board 
finds that the veteran's actions sufficiently indicate an 
intent to be married following the final divorce decree in 
October 1977. The veteran and the claimant continuously lived 
together from their initial marriage in 1942 until the 
veteran's death. There is no evidence that the veteran 
objected to the listing of him and the claimant as a married 
couple on their daughter's wedding announcement and wedding 
invitation. Nothing of record is inconsistent with the 
claimant's assertion that the couple continued to behave as a 
married couple following the divorce decree. Since the Board 
finds that the claimant had a common law marriage 
recognizable under Pennsylvania law, the claimant is 
recognized as the surviving spouse for VA compensation 
purposes. 


ORDER

The claimant is the surviving spouse of the veteran for VA 
compensations purposes. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


